                             UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA


PATRICIA BROWN, et al.           *                          CIVIL ACTION
                                 *
                     Plaintiff   *                          NO. 2:18-cv-13798
                                 *                          C/W 18-08088
VERSUS                           *
                                 *
SHERIFF MARLIN N. GUSMAN, ET AL. *                          SECTION M (5)
                                 *
                     Defendants  *
*****************************

                       ANSWER, AFFIRMATIVE DEFENSES, AND
                            DEMAND FOR JURY TRIAL

       NOW INTO COURT, through undersigned counsel, comes Correct Care Solutions,

LLC (“Defendant”), and for its Answer, Affirmative Defenses, and Demand for Jury Trial sets

forth the following in response to the Complaint filed by Dennes D. Edwards, Sr.

                                   I.     INTRODUCTION

                                                I.

       The allegations of the Preamble and paragraph 1 of the Complaint are denied.

                                               II.

       The allegations of paragraph 2 of the Complaint are denied.

                             II.    JURISDICTION AND VENUE

                                               III.

       Defendant does not contest jurisdiction in the Eastern District of Louisiana. The remaining

allegations of paragraph 3 are denied.
                                                  IV.

          Defendant does not contest venue in the Eastern District of Louisiana. The remaining

allegations of paragraph 4 are denied.

                                           III.   PARTIES

                                                   V.

          The allegations of paragraph 5 of the Complaint are denied for lack of sufficient

information to justify a belief therein. Defendant demands strict proof of Plaintiff’s capacity to

proceed.

                                                  VI.

          The allegations of paragraph 6 of the Complaint are not directed toward this Defendant and

therefore do not require a response. To the extent a response is required, the allegations are denied.

                                                  VII.

          The allegations of paragraph 7 of the Complaint are admitted only as to the status and

domicile of the Defendant. All remaining allegations of paragraph 7 are denied.

                                                  VIII.

          The allegations of paragraph 8 of the Complaint are not directed toward this Defendant

and therefore do not require a response. To the extent a response is required, the allegations are

denied.

                           IV.     FACTUAL BASIS OF THE CLAIMS

                                                  IX.

          The allegations of paragraph 9 are denied for lack of information sufficient to justify a

belief therein.




                                                   2
                                                 X.

          Defendant admits the inmate received medical care and treatment. The remaining

allegations of paragraph 10 of the Complaint are denied.

                                                 XI.

          The allegations of paragraph 11 of the Complaint are denied.

                                                XII.

          The allegations of paragraph 12 of the Complaint are denied.

                                                XIII.

          Defendant admits it provides medical services at the Orleans Parish Prison. The remaining

allegations of paragraph 13 are denied.

                                                XIV.

          The allegations of paragraph 14 of the Complaint are denied.

                                                XV.

          The allegations of paragraph 15 of the Complaint are not directed toward this Defendant

and therefore do not require a response. To the extent a response is required, the allegations are

denied.

                                                XVI.

          The allegations of paragraph 16 of the Complaint are denied.

                                               XVII.

          The allegations of paragraph 17 of the Complaint are not directed toward this Defendant

and therefore do not require a response. The allegations relate to a time frame prior to the CCS

relationship with the Jail. To the extent a response is required, the allegations are denied.




                                                  3
                                               XVIII.

       The allegations of paragraph 18 of the Complaint are not directed toward this Defendant

and therefore do not require a response. The allegations relate to a time frame prior to the CCS

relationship with the Jail. To the extent a response is required, the allegations are denied.

                                                XIX.

       The allegations of paragraph 19 of the Complaint are not directed toward this Defendant

and therefore do not require a response. The allegations relate to a time frame prior to the CCS

relationship with the Jail. To the extent a response is required, the allegations are denied.

                                                XX.

       The allegations of paragraph 20 of the Complaint are denied.

                                                XXI.

       The allegations of paragraph 21 of the Complaint are not directed toward this Defendant

and therefore do not require a response. The allegations relate to a time frame prior to the CCS

relationship with the Jail. To the extent a response is required, the allegations are denied.

                                               XXII.

       The allegations of paragraph 22 of the Complaint are not directed toward this Defendant

and therefore do not require a response. The allegations relate to a time frame prior to the CCS

relationship with the Jail. To the extent a response is required, the allegations are denied.

                                               XXIII.

       The allegations of paragraph 23 of the Complaint are not directed toward this Defendant

and therefore do not require a response. The allegations relate to a time frame prior to the CCS

relationship with the Jail. To the extent a response is required, the allegations are denied.




                                                  4
                                             XXIV.

       The allegations of paragraph 24 of the Complaint are denied.

                                             XXV.

       The allegations of paragraph 25 of the Complaint are denied.

                                             XXVI.

       The allegations of paragraph 26 of the Complaint are denied.

                                            XXVII.

       The allegations of paragraph 27 of the Complaint are denied.

                                            COUNT V

                                            XXVIII.

       The allegations of paragraph 28 of the Complaint are denied.

                                             XXIX.

       The allegations of paragraph 29 of the Complaint are denied.

                                             XXX.

       The allegations of paragraph 30 of the Complaint are denied.

                                             XXXI.

       The allegations of paragraph 31 of the Complaint are denied.

                                            XXXII.

       The allegations of paragraph 32 of the Complaint are denied.

                                            XXXIII.

       The allegations of paragraph 33 state a legal conclusion and require no answer of this

Defendant. In the event any answer is required, the allegations of paragraph 33 are denied.




                                                5
                                              XXXIV.

   The allegations of paragraph 34 of the Complaint are denied.

                                              COUNT VI

                                              XXXV.

   The allegations of paragraph 35 of the Complaint are denied.

                                             COUNT VII

                                              XXXVI.

   The allegations of paragraph 36 of the Complaint are denied.

                                             COUNT VIII

                                             XXXVII.

   The allegations of paragraph 37 of the Complaint are denied.

                                              COUNT IX


                                             XXXVIII.

   The allegations of paragraph 38 of the Complaint are denied.

                                              COUNT X

                                              XXXIX.

          The allegations of paragraph 39 of the Complaint are not directed toward this Defendant

and therefore do not require a response. To the extent a response is required, the allegations are

denied.

                                                XL.

          The allegations of paragraph 40 of the Complaint are not directed toward this Defendant

and therefore do not require a response. To the extent a response is required, the allegations are

denied.



                                                  6
                                                XLI.

          The allegations of paragraph 41 of the Complaint are not directed toward this Defendant

and therefore do not require a response. To the extent a response is required, the allegations are

denied.

                                               XLII.

          The allegations of paragraph 42 of the Complaint are not directed toward this Defendant

and therefore do not require a response. To the extent a response is required, the allegations are

denied.

                                               XLIII.

          The allegations of paragraph 43 of the Complaint are not directed toward this Defendant

and therefore do not require a response. To the extent a response is required, the allegations are

denied.

                                               XLIV.

          The allegations of paragraph 44 of the Complaint are not directed toward this Defendant

and therefore do not require a response. To the extent a response is required, the allegations are

denied.

                                               XLV.

          The allegations of paragraph 45 of the Complaint are not directed toward this Defendant

and therefore do not require a response. To the extent a response is required, the allegations are

denied.

                                            COUNT XI

                                               XLVI.

          The allegations of paragraph 46 of the Complaint are denied.




                                                  7
                                              XLVII.

   The allegations of the Plaintiff’s prayer for relief are denied.


                                    AFFIRMATIVE DEFENSES

       AND NOW FURTHER ANSWERING, Defendant sets forth the following affirmative

defenses that may prove applicable.

                                        FIRST DEFENSE

       Plaintiff has failed to state a claim upon which relief can be granted.

                                      SECOND DEFENSE

       Any damage alleged by Plaintiff was caused or contributed to by Plaintiff’s and/or

decedent’s fault or want of due care and any recovery should be precluded.

                                       THIRD DEFENSE

       Any damage alleged by Plaintiff was caused or contributed to by the fault, negligence or

want of due care, breach of contract, express or implied, of other persons, businesses, entities or

corporations for whom this Defendant is not legally responsible.

                                      FOURTH DEFENSE

       In the alternative, if it is found that damages complained of were caused or contributed to

by the fault of this Defendant, which is specifically denied, Defendant pleads the comparative fault

of Plaintiff and/or decedent and/or other persons, businesses, entities, or corporations for whom

this Defendant is not legally responsible, and this Defendant is entitled to have any reward or

recovery due Plaintiff mitigated or reduced accordingly.

                                        FIFTH DEFENSE

       Defendant pleads all benefits and immunities afforded to them pursuant to La. R.S.

9:2798.1 for their discretionary acts made within the course and scope of their duties.



                                                  8
                                       SIXTH DEFENSE
       Defendant pleads all benefits and immunities afforded to them pursuant to La. R.S.

13:5106, expressly including, but in no way limited to the statutory limitation of damages

contained therein.

                                     SEVENTH DEFENSE

       Defendant further pleads that if Plaintiff is entitled to any recovery, which this Defendant

specifically denies, the costs and interest awarded will be fixed pursuant to La. R.S. 13:5112.

                                      EIGHTH DEFENSE

       Defendant further pleads that no claim is available to Plaintiff for the alleged violation of

Civil Rights of Plaintiff as all Policies, Procedures and Protocols put in place by CCS were

appropriate.

                                       NINTH DEFENSE

       Defendant further pleads all available defenses of sovereign, absolute, and/or qualified

immunity under Louisiana or Federal law.

                                       TENTH DEFENSE

       Plaintiff has failed to mitigate any and all damages he claims are due and as a result any

recovery shall be reduced or limited accordingly.

                                    ELEVENTH DEFENSE

       Plaintiff is not entitled to recover punitive damages or attorneys’ fees.

                                     TWELFTH DEFENSE

       Defendant had no involvement, interaction, or dealings with the OPP in connection with

the original consent judgment alleged by Plaintiff.




                                                 9
                                   THIRTEENTH DEFENSE

       Defendant further pleads that it is entitled to all benefits of the Louisiana Medical

Malpractice Act, La. R.S. 1231.1 et seq.

                                  FOURTEENTH DEFENSE

       Defendant demands strict proof of Plaintiff’s filiation and capacity to proceed.

                                             XLVIII.

       This Defendant demands a trial by jury.

       WHERFORE, Defendant, Correct Care Solutions, LLC, prays that its answer be deemed

good and sufficient and that after due proceedings are had, there be judgment in its favor,

dismissing all claims asserted by Plaintiff, Dennes D. Edwards, Sr., with prejudice, at Plaintiff’s

cost and for any and all other just and equitable relief. Defendant demands a trial by jury.

                                              Respectfully Submitted,

                                              FRILOT L.L.C.

                                              /S/ Carl E. Hellmers, III     _
                                              CARL E. HELLMERS, III (25705)
                                              D. BURKE STOUGH (#36688)
                                              1100 Poydras Street, Suite 3700
                                              New Orleans, Louisiana 70163
                                              Phone: (504) 599-8035
                                              Facsimile: (504) 599-8156
                                              Attorneys for Defendant,
                                              Correct Care Solutions, LLC




                                                 10
                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 22nd day of May 2019, I have filed a copy of the

foregoing pleading with the CM/ECF system, which will send notice of electronic filing to all

counsel of record.



                                          /S/ Carl E. Hellmers, III     _




                                            11
